DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 09/09/2021 (Remarks pages 12-15) have been fully considered, but they are not persuasive. 
Applicant has amended the claimed device by describing portions of the device with substantially new terminology (lattice structures, rectilinear gap, bars) and the prior language describing the sides now relates to the lattice structures.  Initially, these amendments introduce several 112 issues with respect to clarity and new matter (See below).  
Regarding the substantive arguments (page 13 and the Affidavit), the ability to remove the device in 2 parts via a particular tool (e.g. a periosteal elevator) to provide a more atraumatic, faster, and easier removal does not relate to the claimed structural elements the claimed device – rather the arguments relate to an intended manner of using the device.  The Affidavit fails to establish the prior art is incapable of being divided into 2 parts or placed upon a bone defect as claimed.  Additionally the newly amended claims contain several 112 issues relating to the lattice structures, gap, bars and functional recitations.  See MPEP 2114 I-II regarding functional recitations and manner of operating a device where the prior art meets the structural limitations of the claims and is fully capable of being used in the manner described in the claims.
Examiner maintains the prior art of record is capable of being cut into two parts as described in Applicant’s specification (paragraph [0059]).  Applicant’s specification describes the .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13,31 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 13 and 32 the following limitations lack adequate description in the originally filed disclosure:
First and second lattice structures having upper regions (a lattice structure implies a structure consisting of strips of material arranged to form square or diamond shaped spaces, as commonly understood.).
A rectilinear gap defined by the lattice structures and extending between upper regions of the lattice structures (The specification fails to describe rectilinear shaped gaps (straight edges).  In addition, the gaps shown in Figures 6-7 appear and are described to be defined by three breaking points 16 and are therefore not defined by the lattice structures.). 
At least one bar extending across the rectilinear gap and connecting the upper regions (As described above, the bar defines the gap so the bar cannot extend across the gap.).
First lattice structure for facing away from the bone defect and second lattice structure facing the bone defect (The claimed lattice structures appear to describe each of the two walls 11 shown in Figure 7 but the specification describes the inner wall 9 as facing the bone defect and outer wall 11 as facing away from the bone defect.).
Cap is configured so that the cap neither bridges nor contacts a healthy bone (paragraphs [0059]-[0060] describe the positioning means 13 of the cap 4 as contacting healthy bone – thus a portion of the cap contacts healthy bone.).

Regarding claim 31, the bars or breaking points 16 are not arranged between the cap 4 and the positioning device 13.  The cap 4 is the entire device which includes elements 16 and 13. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 32 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 32, at line 20-21, contains a typographical error.  It appears “bar” was intended to be included.
Claim 32, at line 36, appears to lack “a” before “planning data set”. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13, 21, 23, 28, 30-32 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lovald et al. (US Pub. No. 2007/0238069; hereinafter Lovald).
Lovald discloses the following regarding claims 13 and 32:  device for covering and/or reconstructing a bone defect site, the device comprising: a cap (Figs. 3-6 and 10) having a thickness of of at least 0.2 mm (paragraph [0035]) comprising first and second lattice structures having upper regions defining rectilinear gap and bars extending across the gap and connecting the first and second upper regions as best understood and noting the 112 issues above.  Each lattice structure is considered to have opposed faces that face toward and face away from a bone defect.  Paragraph [0042] describes the mesh structure as cuttable and shapable to modify the shape and fit to a variety of sites. The cap is made of a dimensionally stable material (paras. 0013, 0037) which is at least partially in contact with the bone, and the second side of the cap facing the bone defect or the first side of the cap facing away from the bone defect corresponds to the shape of a regenerated bone (Figs. 8, 11; paras. 0041-0042), wherein the cap has at least one nominal breaking point (or bar, see (Figs. 4-6,10; paras. 0035-0036, 0041,0042)).  
Figure 10 best illustrates the claimed gap being located in the middle of the structure with two lattices above and below the gap, and cuttable bars located therebetween.  Since the mesh is shapeable, the device is capable of being bent to a form such as Applicant’s Figure 7 with the upper regions of each lattice forming the boundary of the central gap.  
The claim recitations defining how and where the applicant’s invention is used are considered to be intended use limitations.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Lovald discloses the cap structure of the device having connecting bar components (e.g., elements 5) that would be fully capable of breaking when placed under stressed or loading conditions (or cutting by laser or mechanical instrument), thus being named as a breaking point on the device.  Further, the components are fully capable of (and configured for) use in contact with particular bone sites, to correspond to a particular shape of regenerated bone, and the cap neither bridges nor contacts healthy bone.  
Lovald discloses the following regarding claim 21:  device according to claim 13 wherein the first side and the second side form a mold shell (Figs. 4-6,10) having a wall thickness of at least 0.2 mm (para. 0035).
Lovald discloses the following regarding claim 23:  device according to claim 13 wherein the cap comprises at least one milling (10).
Lovald discloses the following regarding claim 28:  device according to claim 13 wherein the cap has at least one fastening device (2, 10) for at least one implant to be inserted.
Lovald discloses the following regarding claim 30:  device according to claim 13 wherein at least one positioning device (peripheral portions of mesh) is arranged on the cap which has a wall (outer wall) facing away from the healthy bone and an opposing wall (inner wall) facing the healthy bone and at least partially corresponding therewith (Figs. 3-6, 8, 10,11).
Lovald discloses the following regarding claim 31:  device according to claim 30 wherein at least one nominal breaking point (bar) is arranged between the cap and the positioning device (Figs. 3, 5, 6,10) as best understood in view of the 112 issues noted above.

Please note that methods of making a device are not considered germane to the patentability of the device itself.  Method limitations in device claims may only be considered to the extent that they further define the structural characteristics of the claimed device.  As presently worded, the scope of the subject matter fails to further structurally distinguish and define the claimed apparatus from the mesh/lattice cap structure in Lovald. See MPEP 2114 I-II.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lovald as applied to claim(s) 13, 21, 23, 28, and 30-32 above, and further in view of Morgan (US Pat. No. 5,769,637).
Lovald teaches the limitations of claim 13, from which claims 25-26 depend, as described above.  However, Lovald does not teach the second side for facing the bone defect having undergone surface conditioning to have a porous structure.  Morgan teaches an implant comprising a wall facing the bone defect of the patient that has undergone surface conditioning to have a porous structure (col. 6, lines 41-55; col. 7, line 58-col. 8, line 3), for the purpose of guiding the tissue regeneration around the implant device.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Lovald to comprise a porous structure, as taught by Morgan, in order to guide the tissue regeneration around the implant device.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H MATTHEWS whose telephone number is (571)272-4753.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/WILLIAM H MATTHEWS/Primary Examiner, Art Unit 3774